Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 13-17 and 19-20 are pending in the application. The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
Claim 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US2008/0003565 A1).
	Regarding claim 13, Baptista teaches an array (panel) of a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses. Baptista also teaches hybridization of the labeled nucleic acids to the surface with the immobilized known and non-conserved regions n-mer viral nucleotides (panel of probes) (para 0019). Baptista teaches that the 
	However, Baptista does not explicitly teach greater than 10,000 viral nucleic acid sequences or the probes targeting complete viral genomes.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to hybridize to more than 10,000 viral nucleic acid sequences. Per MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Here, the difference between 10,000 and 10,001 viral nucleic acid sequences (oligonucleotide features) is close.
	It would have also been obvious to a person of ordinary skill in the art before the effective filing date that the panel of probes targets complete viral genomes, as Baptista teaches a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses are targeted from all known viruses by downloading viral genome sequences, identifying overlapping proves, and selecting the conserved and non-conserved pairs of probes (para 0025). Viral genomes are composed of conserved and non-conserved regions, and a person of ordinary skill in the art would recognize that it would be obvious to target the complete viral genomes because Baptista teaches how to create probes from viral genomes for all known viruses.
	The instant specification does not specifically define a kit, but states that the “kit comprises probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences (para 0007). Therefore, under the broadest reasonable interpretation, a kit may be interpreted as the probes capable of hybridizing to the viral nucleic acid sequences.


	Regarding claim 14, Baptista teaches that the microarray could detect multiple viruses, including multiple influenza sequences and human herpes virus 6 and 7, which would necessarily detect Roseolovirus (the genus of human herpesvirus 6 & 7) (para 0094-0097).
	
	Regarding claim 19, Baptista teaches a plurality of n-mer viral nucleotides of conserved and non-conserved regions of all known viruses are targeted from known viruses by downloading viral genome sequences, identifying overlapping probes, and selecting the conserved and non-conserved pairs of probes (para 0025). Therefore, the cohort of viral nucleic acid (e.g. Roselovirus and influenza, para 0094-0097) sequences are used to design a panel of probes.

	Regarding claim 20, as Baptista teaches that the microarray could detect all known viruses (claim 1, para 0009), it would have been obvious to one of ordinary skill in the art before the effective filing date that all known viruses encompassed viral nucleic acid sequences from 34 families comprising 190 annotated viral genera and 337 species. These viral families, annotated viral genera and species are encompassed in all known viruses, as they are annotated.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US2008/0003565 A1) as applied to claim 13 above, and further in view of Lecuit (Lecuit et al. (2013) Trends in Microbiol 21(10): pp. 510).
	The teachings of Baptista are set forth above, as applied to claims 13. 
	However, Baptista does not explicitly teach that all sequenced genomes from vertebrate hosts, excluding human endogenous retroviruses and bacteriophages. 
	Lecuit teaches the human (a vertebrate host) virome is likely important both in homeostasis in disease (abstract). Lecuit defines the human virome as the viral component of the human microbiome and excludes the endogenous human retroviruses and viruses of bacteria (bacteriophages).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to have excluded human endogenous retroviruses and bacteriophages from the method of Baptista because Lecuit teaches that bacteriophages and endogenous are excluded in reviews of the human virome (page 510, col. 1). Lecuit also teaches that endogenous retroviruses do not produce replication-competent particle, which suggests they are less biologically relevant to vertebrate hosts. Therefore, the art suggests human endogenous retroviruses and bacteriophages exist in a different category than other viruses, so a person of ordinary skill in the art before the effective filing date would have been less interested in surveying these viruses when examining the virome of vertebrate hosts.


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baptista (US2008/0003565 A1), as applied to claims 13-14 above, further in view of NCBI (NCBI Nucleotide Search (2015)).
	The teachings of Baptista are set forth above, as applied to claims 13 and 14. 
	However, Baptista does not teach the cohort of viral nucleic acid sequences comprises more than 150,000 viral nucleic acid sequences.
	NCBI teaches that there were 277,996 genomic nucleotide sequences for Roseolovirus and Influenza A (claim 16). Therefore, there were more than 150,000 viral nucleic acid sequences known in the art before the effective filing date. NCBI also teaches that there would have been at least 277,019,000 bases (277 Mb) of viral nucleic acid sequences, as there were 277,019 sequences and each had a minimum length of 1 kb (claim 17).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the viral nucleic acid sequences of Baptista to include the sequences of NCBI (277,019 sequences and at least 277 Mb) because Baptista taught that the microarray could detect multiple viruses, including multiple influenza sequences and human herpes virus 6 and 7, which would necessarily detect Roseolovirus (the genus of human herpesvirus 6 & 7) (para 0094-0097), and NCBI taught that these viral sequences were known in the art. Baptista also taught how to create the probes by downloading viral nucleic acid sequences from NCBI (para 0023-25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim 13-14, 16-17, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 8-9 of U.S. Patent No. US 10,597,736 B2 (herein referred to as 736). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 13, claim 1 of 736 teaches detecting viruses by using “a panel comprising probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences”, and the panel of probes targets complete viral genomes”.
The specification of 736 teaches that “the kit comprises probes capable of specifically hybridizing to greater than 10,000 viral nucleic acid sequences” (col. 2, lines 7-10). Therefore, under the broadest reasonable interpretation, “a kit” is a group of items, and a person of ordinary skill in the art would recognize that it would have been obvious to construct “a kit” comprising the probes. 
Regarding instant claim 14, claim 9 of 736 teaches that the panel of probes comprises probes capable of hybridizing to more than 1 virus, including Deltavirus, Kobuvirus, Apthovirus, …, and Delatvirus. As 736 teaches there are more 10,000 viral nucleic acid sequences (instant claim 1), 736 teaches hybridization to a cohort of viral nucleic acid sequences.
Regarding instant claim 16, claim 6 of 736 teaches greater than 50,000 nucleic acid sequences. Per MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore, a person of ordinary skill in the art before the effective filing date would have found more than 150,000 viral 
Regarding instant claim 17, claim 8 of 736 teaches greater than 50 Mb of viral nucleic acid sequences. Per MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Therefore, a person of ordinary skill in the art before the effective filing date would have found more than 150 Mb of viral nucleic acid sequences to be obvious because it lies within the range of more than 50 Mb nucleic acid sequences (50Mb -infinity).

Regarding instant claim 19, claims 1 and 9 of 736 teaches a panel of probes (including the cohort of viral nucleic acid sequences) that are compared to a database of reference viral nucleic acid sequences to determine the identity of the viral nucleic acid. Claim 1 of 736 teaches that the panel of probes are capable of hybridizing to a sample. It is noted that claim 19 recites an intended use of the kit, and the claim does not require the practitioner to perform the active step of “designing a panel of probes”.
In the interest of compact prosecution, claim 9 of 736 does not explicitly teach that the panel of probes is designed by the cohort of viral nucleic acid sequences.
It would have been obvious to a person of ordinary skill in the art before the effective filing date that the database of reference viral nucleic acid sequences, including the cohort of viruses of claim 9 of 736, would be used to design the panel of probes that hybridize to the sequences (claim 1, 736) because claim 1 teaches comparing the viral nucleic acid sequences to a database. The ordinary artisan would have recognized that the process of designing probes 

Regarding instant claim 20, claim 9 of 736 teaches more than 190 different groups of viruses. Absent secondary considerations, these 190 groups comprise 34 viral families, 190 genera, and 337 species. Fig. 1 and 4A of 736 supports this position, as Fig 4A teaches the viral nucleic acid sequences comprise 34 viral families (Fig. 4A; col. 3, lines 9-16).  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10,597,736 B2 (herein referred to as 736), as applied to claim 13, further in view of Lecuit (Lecuit et al. (2013) Trends in Microbiol 21(10): pp. 510).
	Although the claims at issue are not identical, they are not patentably distinct from each other.
The teachings of 736 are set forth above, as applied to instant claim 13. 
	However, 736 does not explicitly teach that sequenced genomes from vertebrate hosts, excluding human endogenous retroviruses and bacteriophages. 
	Lecuit teaches the human (a vertebrate host) virome is likely important both in homeostasis and in disease (abstract). Lecuit defines the human virome as the viral component of the human microbiome and excludes the endogenous human retroviruses and viruses of bacteria (bacteriophages).
	It would have been obvious to a person of person of ordinary skill in the art before the effective filing date to human endogenous retroviruses and bacteriophages from the viral nucleic .

Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. US 10,597,736 B2 (herein referred to as 736), as applied to instant claims 13 and 14, further in view of NCBI (NCBI Nucleotide Search (2015)).
	The teachings of 736 are set forth above, as applied to instant claims 13 and 14. 
	However, claims 1 and 9 of 736 do not teach the cohort of viral nucleic acid sequences comprises more than 150,000 viral nucleic acid sequences.
	NCBI teaches that there were 277,996 genomic nucleotide sequences for Roseolovirus and Influenza A (instant claim 16). Therefore, there were more than 150,000 viral nucleic acid sequences known in the art before the effective filing date. NCBI also teaches that there would have been at least 277,019,000 bases (277 Mb) of viral nucleic acid sequences, as there were 277,019 sequences and each had a minimum length of 1 kb (instant claim 17).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the viral nucleic acid sequences of 736 to include the sequences of NCBI (277,019 sequences and at least 277 Mb) because 736 taught that the microarray could .


Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 

35 U.S.C. 112
	The rejection of claims 15 and 19 under 35 U.S.C. 112(b) is withdrawn because the applicant has amended claims 15 and 19.
The rejection of claim 15 under 35 U.S.C. 112(d) is withdrawn because the applicant has amended claim 15 to depend from claim 13.
Applicant’s arguments (page 5, section I) are moot, as the claims have been amended.

35 U.S.C. 102
Applicant’s arguments, see page 6, section II, filed 09/13/2021, with respect to the declaration under 37 C.F.R. 1.130 have been fully considered and are persuasive. The declaration under 37 C.F.R. 1.130 identifies that the inventive input is only attributed to Gregory Storch, Todd Wylie, and Kristine Wylie. Therefore, the reference of Wylie is the applicant’s own work,  of claims 13-17 and 19-20 by Wylie has been withdrawn. 

35 U.S.C. 103
Applicant's arguments filed 09/13/2021 have been fully considered, but they are not persuasive.
Regarding claims 13-14 and 19-20 over Baptista (section III(a) of remarks), the remarks assert that Baptista does not explicitly teach greater than 10,000 viral nucleic acid sequences or probes targeting complete viral genomes.
	As set forth in the prior action, it would have been obvious to a person of ordinary skill in the art before the effective filing date to hybridize to more than 10,000 viral nucleic acid sequences. Per MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Here, the difference between 10,000 and 10,001 viral nucleic acid sequences (oligonucleotide features) is close.

	The response also asserts (page 7, second para) that the applicant has found the probe panel capable of hybridizing to greater than 10,000 viral nucleic acid sequences, which provides superior results. 
	The assertion of superior results is found to be unpersuasive because per MPEP 2145(I), “arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of 

	The response also asserts that Baptista teaches away from a probe panel capable of hybridizing to greater than 10,000 viral nucleic acids or which target complete viral genomes (page 7, third para). 
	This argument is found to be unpersuasive, as the prior office action cites paragraph 0025 of Baptista, not paragraph 0023 or 0024. Additionally, the response asserts that Baptista teaches specific gene encoding regions at 0023-0024 not complete viral genomes. This response is found to be unpersuasive, and it is noted that the prior rejection cited paragraph 0025. Additionally, claim 13 does not require the panel of probes hybridize to the entire viral genome for more than one virus. Rather, the claim only requires that the panel of probes hybridize to more than one loci for viral genomes. The sentence does not indicate the probes hybridize to the entire viral genome or the sequence data cover the entire viral genome.

Regarding claim 15 over Baptista in view of Lecuit (section III(b) of remarks), the remarks assert that Baptista does not teach or suggest all the limitations of pending claim 13. However, this is found unpersuasive, as set forth in the response to section III(a).
The assertion that Baptista in view of Lecuit fails to appreciate superior results of the instant invention is found to be unpersuasive because per MPEP 2145(I), “arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 


Regarding claims 16 and 17 over Baptista in view of NCBI (section III(c) of remarks), the remarks assert that Baptista does not teach or suggest all the limitations of pending claim 13. However, this is found unpersuasive, as set forth in the response to section III(a). The remarks also assert that the Wylie reference does not qualify as prior art and cannot serve as a reference for the purposes of obviousness.
	However, the rejection of claims 16 and 17 is directed towards Baptista in view of NCBI (NCBI Nucleotide Search (2015)) (section 12, non-final). Although a typographical error recites “Baptista in further view of NCBI (Wylie et al. (2015), Genome Res: 1-34)”, this is an obvious typographical error since the body of the rejection references the NCBI reference presented by the examiner in the Notice of References Cited (a copy of which was to the applicant). The rejection sets forth the teachings of NCBI present within NCBI Nucleotide Search (2015). Therefore, the remarks directed toward the Wylie reference not qualifying as prior art are found moot for claims 16 and 17, as the rejection is obviousness over Baptista in view of NCBI (NCBI Nucleotide Search (2015)).
	The response asserts there was no motivation to combine Baptista with NCBI. However, this is found to be unpersuasive because, as set forth on page 10 of the non-final action, Baptista .

Double Patenting
Applicant's arguments filed 09/13/2021 have been fully considered, but they are not persuasive. The applicant requests the Office hold the double patenting rejection of claims 13-14, 16-17, and 19-20 in abeyance until allowable subject matter is reached. 
	Per MPEP 804, “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.” The rejection is maintained.

Conclusion
Claims 13-17 and 19-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634